Citation Nr: 0534013	
Decision Date: 12/16/05    Archive Date: 12/30/05	

DOCKET NO.  02-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia. 

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, in which the RO denied reopening 
the veteran's claims on the basis that new and material 
evidence had not been presented.  The veteran, who had active 
service from October 1979 to May 1981, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.  

In an October 2003 decision, the Board reopened the veteran's 
claims after making the determination that the evidence 
presented by the veteran constituted new and material 
evidence.  The Board noted in that decision that additional 
development was necessary, and the case was subsequently 
remanded.  Upon completion of the development, the RO issued 
a May 2005 Supplemental Statement of the Case that denied 
service connection for paranoid schizophrenia, seizures, and 
a left foot infection.  That same month, the veteran 
expressed continued disagreement with the decision and 
continued his appeal to the BVA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Paranoid schizophrenia was not manifested in service or 
for many years following service, and is not shown to be 
causally or etiologically related to service.  

3.  A left foot disorder (claimed as a left foot infection) 
did not manifest in service and is not shown to be causally 
or etiologically related to service.

4.  A seizure disorder, including blackouts, did not manifest 
in service or for many years following service, and is not 
shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Paranoid schizophrenia was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  A left foot disorder to include a left foot infection was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2005);  38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

3.  A seizure disorder was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided the requisite notice by letter dated in June 2001.  
Afterwards, the veteran received the August 2001 rating 
decision and the April 2002 Statement of the Case.  In 
October 2003, the Board determined that the veteran had 
submitted new and material evidence sufficient to reopen his 
claims.  The case was remanded to the Appeals Management 
Center for further development, who provided the veteran with 
another VCAA notice letter dated in April 2004.  Thereafter, 
the RO provided the veteran a Supplemental Statement of the 
Case (SSOC) in May 2005.    

The Board finds that the above-referenced documents, 
particularly the June 2001 and April 2004 VCAA letters, 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether or not the veteran or the VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to his claims.  Collectively, these 
documents informed the veteran of the evidence considered, 
the pertinent laws and regulations and the reasons his claims 
were denied.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
The Board observes and acknowledges that the veteran has not 
been afforded a VA examination in connection with his claims; 
but as will be explained more fully below, the Board is of 
the opinion that the veteran's service medical records and 
post-service medical records contain sufficient medical 
evidence to make a decision on these claims.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. 
§ 3.159 (c) (4).  

While the veteran has current diagnoses of paranoid 
schizophrenia and tinea pedis of both feet with secondary 
bacterial infection, there is simply no competent evidence 
that the veteran manifested these disorders in service or 
that they are in any way related to the veteran's time in 
service.  As to the veteran's claim of entitlement to service 
connection for a seizure disorder, the only evidence of 
record related to this claim involves the veteran's reports 
that he experienced blackouts and seizures after his 
discharge from service. None of the veteran's service medical 
records, VA medical records or private medical records 
provide competent medical evidence that the veteran currently 
experiences seizures or blackouts, much less that he 
experienced seizures or blackouts in service or within one 
year following separation from service.  As such, VA 
examinations regarding these claims are not necessary for 
resolution of this appeal.

Lastly, the Board notes that the veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's appeal.  Accordingly, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

B.  Law and Analysis  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  Service connection may also be granted for 
certain chronic diseases, such as psychosis and epilepsies, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

1.	Service Connection for Paranoid Schizophrenia

In this case, the veteran's October 1979 induction 
examination indicated that the veteran's psychiatric 
evaluation was normal.  On the Report of Medical History 
portion of that examination, the veteran answered "no" in 
response to the questions of whether he currently or 
historically experienced depression, excessive worry or 
nervous trouble of any sort.  The veteran's remaining service 
medical records are negative for complaints of or treatment 
for a psychiatric disorder, including paranoid schizophrenia.  
The Board notes that the veteran's service records do not 
include a separation physical examination.  It appears that 
the veteran was part of the Expeditious Discharge Program 
(EDP) for failure to maintain acceptable standards for 
retention in service, and a separation examination was not 
performed.  

The claims file contains records from a VA Medical Center 
(VAMC) dated from March 1994 to February 1996 and November 
1998 to December 2001.  The March 1994 to February 1996 
records do not address treatment for any mental problems or 
disorders.  A November 1998 record diagnosed the veteran with 
cocaine addiction and depression.  A December 1998 record 
noted that the veteran did not have evident psychiatric 
problems other than some depression, which was reported to 
possibly be situational.  A March 1999 record indicated that 
the veteran reported hearing voices, seeing things and 
feeling depressed.  The examiner noted a past history ("PH") 
and social history ("SH") of alcohol abuse ("ETOH"), crack 
cocaine abuse and depression.  However, no diagnosis was 
provided at that time.  A July 1999 VAMC record indicated the 
veteran was alert, oriented, cooperative and in no acute 
distress.  His affect was anxious; and the examiner noted 
that the veteran was paranoid and heard voices.  A December 
1999 record indicated that the veteran had been treated in 
the past for urgent care that was felt to be an acute 
psychotic break.  The examiner noted the impression of 
psychosis at that time.

The veteran reported in August 2000 that he first felt 
paranoid and heard voices while in the service in 1981.  The 
examiner noted that there were no records available to assess 
the veteran's past history of psychiatric problems other than 
records dated within the previous two years.  The examiner 
also noted that the veteran was candid about wanting to get 
compensation for physical and mental disabilities.  He 
diagnosed the veteran with (1) a history of psychosis not 
otherwise specified ("NOS") according to history and 
patient presentation and (2) a history of polysubstance 
dependence that was in remission according to the veteran.  A 
subsequent record dated in late August 2000 indicated the 
diagnoses of (1) possible psychosis NOS, (2) polysubstance 
abuse by history, and (3) probable mixed personality 
disorder.  It also contained a note to the file to rule out 
malingering.  

A September 2000 VAMC record indicated that the veteran had a 
schizo-affective disorder that was probably more 
schizophrenic than affective.  Another note dated that same 
month indicated that most of the veteran's symptoms were 
highly likely due to mental illness and a diagnosis of 
psychosis.  Thereafter, in an October 2000 record, the 
veteran reported auditory hallucinations that were less 
intense, but still present.  He was diagnosed with schizo-
affective disorder, depression and polysubstance abuse in 
remission.  The record also indicated that the veteran gave a 
history of having a psychotic illness and behavioral 
outbursts, for which he received multiple Article 15's while 
in the military for fighting.  VA treatment records dated 
from January 2001 to December 2001 reported a diagnosis of 
paranoid schizophrenia.  

Social Security Administration records noted that the veteran 
became disabled beginning in January 1999 due to, among other 
things, psychotic disorders.  A decision regarding Social 
Security disability insurance benefits and Supplemental 
Security Income noted a review of the veteran VAMC records, 
as well as the veteran's consultations with a general surgeon 
and a clinical psychologist.  Subsequent to the records 
review and examinations, the veteran was found to have 
paranoid schizophrenia and other psychotic disorders.  On 
that basis, Social Security disability benefits were granted 
to the veteran.

The claims file additionally contains private medical records 
from the Baton Rouge General Hospital, Earl K. Long Hospital, 
Our Lady of the Lake Medical Center and Yolanda O'Rouke, M.D.  
Of those, only one medical record dated in April 2000 from 
the Baton Rouge General Hospital noted that the veteran 
experienced psychosis.  However, the psychosis was noted as 
being secondary to the cocaine abuse.  The remaining medical 
records report treatment for other conditions.  

The veteran submitted numerous statements in support of his 
claim and also testified at a BVA hearing in July 2002.  
During his hearing, the veteran reported that he attempted 
suicide upon his discharge from service and was hospitalized 
at the Baton Rouge General Hospital. See July 2002 BVA 
hearing, p. 5.   He stated that he believed that the problems 
he experienced in service, particularly his fighting with 
others and being sent home as a result thereof, were early 
symptoms of his paranoid schizophrenia. Id., pgs. 3-10; July 
2001 statement; May 2002 VA Form 9.  He reported that he did 
not seek specific medical treatment for schizophrenia in 
service because he was refused medical treatment for his 
feet. July 2002 BVA hearing,  pgs. 4, 8.  He also testified 
that he sought post-service treatment in 1981 from a VAMC in 
Baton Rouge. Id., p. 9.  

The Board notes that the evidence detailed above indicates 
that the veteran has been diagnosed with psychiatric 
disorders, including paranoid schizophrenia; and that the 
veteran's paranoid schizophrenia constitutes a current 
disability for VA purposes.  However, in order to warrant 
service connection, there must be more than just medical 
evidence of a current disability.  There must also be (1) an 
inservice occurrence or injury and (2) a medical opinion 
establishing a nexus between the current disability and the 
inservice event.  In this case, neither of these requirements 
has been met.  

Specifically, the record contains no competent medical 
evidence that the veteran's paranoid schizophrenia, or any 
other psychiatric disorder, manifested in service or within 
one year following separation from service.  None of the 
veteran's service medical records contain evidence of 
complaints, treatment or diagnoses of mental problems or a 
mental disorder.  While the veteran testified that he was 
refused medical treatment in service, his service medical 
records contain a chronological record of medical care 
showing treatment for other complaints, such as a sore throat 
in January 1980; headaches and vomiting in February 1980; 
wrist pain in March 1980; a venereal disease screening in 
January 1981; and three medical visits in March 1981 for a 
physical examination, hematuria and blisters on his big toe.   
Based upon this record, there is no indication that the 
veteran was refused medical treatment.   

Although the veteran testified that he sought mental health 
treatment after service in 1981, the earliest VAMC records 
show that the veteran was seen in March 1994.  However, this 
record was not related to mental health care.  Of the 
veteran's VAMC records, the veteran first reported hearing 
voices and seeing things in March 1999.  The first time an 
examiner reported the veteran as being paranoid and hearing 
voices was in July 1999.  Additionally, the veteran was not 
diagnosed with schizo-affective disorder until September 2001 
or paranoid schizophrenia until December 2001.    

Private medical records from the Baton Rouge General Hospital 
reflect that the veteran first received treatment at the 
hospital for a cut to the left thumb in July 1991.  The 
hospital records do not show that the veteran was treated 
there after a suicide attempt in 1981, nor do they reflect 
that he was hospitalized at that time.  

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for paranoid 
schizophrenia on the basis that no probative evidence in the 
record exists illustrating that the veteran's disorder 
manifested in service or within a year following separation 
of service, or that it preexisted service and was aggravated 
therein.      

      2. Service Connection for a Left Foot Disorder

The veteran's October 1979 entrance examination indicated 
that the veteran's feet were normal.  On the Report of 
Medical History portion of that examination, the veteran 
answered "yes" in response to the question of whether he 
presently or historically had foot trouble.  In the 
physician's summary section of that report, the examiner 
noted that the veteran had a history of athletes' foot.  The 
examiner did not note that the veteran had athletes' foot at 
the time of his entrance into service.  Of the veteran's 
service medical records, a March 1981 record indicated that 
the veteran was seen for blisters on the right big toe.  The 
veteran's remaining service medical records are silent as to 
complaints of or treatment for foot problems.  

The veteran's VAMC records reflect that the veteran received 
treatment for tinea pedis of both feet with secondary 
bacterial infection.  Specifically, an October 1995 record 
revealed that the veteran received treatment for a rash and 
skin problems of the right foot and for left shoulder pain.  
No reference to a left foot disorder was made at that time.  
Several treatment records dated in March 1999 and April 1999 
indicated that the veteran reported a history of foot 
problems since he was 12 years old.  He received treatment at 
that time for a left foot infection, and was diagnosed with 
tinea pedis of both feet with secondary bacterial infection.  
He used a prescription antifungal cream and antibiotics to 
treat the infection, and stated in April 1999 that his feet 
were much better.  Thereafter, a treatment record in December 
2001 noted that the veteran had a diagnosis of tinea pedis, 
among other things.    

Private medical records from the Earl K. Long Hospital dated 
in December 1997 showed that the veteran was treated for a 
bilateral foot rash secondary to an infection.  An October 
2001 record from Earl K. Long Hospital showed that the 
veteran reported a 20-year-history of sores on his right 
foot, and that he was diagnosed with tinea pedis.  
Thereafter, medical records from Baton Rouge General Hospital 
dated from October 2001 through November 2001 reported that 
the veteran was seen in the emergency room and was diagnosed 
with foot infections.  Additional private medical records 
contained in the claims file from Our Lady of the Lake do not 
reflect treatment for a foot disorder or condition.    

The veteran testified at his BVA hearing that he had tender 
feet prior to entering service, but did not have foot 
infections or "anything on [his] feet."  See July 2002 BVA 
hearing, p. 15.  He stated that his left foot started to 
bother him when he was assigned to his permanent duty 
station; he sought and received treatment for his feet one 
time in service; he was treated with medication; and he was 
told that he had gout.  Id, pgs. 15-16, 19.  He reported that 
he received treatment only once in service for his feet 
because he was not allowed to seek treatment after that time.  
Id., p. 20.  He additionally stated that he believed his 
current foot disorder was caused by wearing boots in service 
and by not being allowed to change his cold and wet socks. 
Id., 17.  He described his feet in service as peeling, 
emitting a foul odor, being itchy and sore with blisters. 
Id., p. 16, 18.   He stated that he sought post-service 
treatment for his feet after discharge from service.  Id., p. 
17.    

This evidence clearly shows that the veteran has been 
diagnosed with tinea pedis of both feet with secondary 
bacterial infection and that this is currently a chronic 
disorder.  However, as discussed above, in order for service 
connection to be granted, there must also be evidence in the 
record showing an inservice occurrence or injury and a 
medical opinion establishing a nexus between the current 
disorder and the inservice event.  

Alternately, as to disorders that have been determined to 
have preexisted service, there must be evidence that a 
disorder that preexisted service was aggravated therein.  In 
this regard, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, except where clear and unmistakable 
evidence demonstrates that an injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111 (West 2002).  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  

The Board finds that in this case, the presumption of 
soundness on entrance attaches.  The Board finds further that 
the evidence of record does not demonstrate that a left foot 
disorder was incurred in service.  Although the veteran 
reported a history of athletes' foot on entrance, no such 
pathology was shown at the time on examination, or during the 
course of the veteran's military service.  In fact, none of 
the foot symptomatology reported by the veteran during his 
BVA hearing is noted in his service medical records.  While 
the veteran testified that he was refused subsequent medical 
treatment in service for his feet, he was specifically seen 
for blisters of his big toe in March 1981, two months prior 
to his discharge from service.  Nothing was reported at that 
time in regards to the veteran's foot emitting a foul odor or 
peeling; nor does the record reflect any complaints of 
itchiness made by the veteran.  Other than this single 
treatment record, the veteran's service medical records are 
silent as to complaints of or treatment for his feet.  

Additionally, the Board notes that the veteran was released 
from active duty in May 1981.  However, it appears that 
earliest post-service treatment record that noted a rash on 
the veteran's right (not left) foot took place in October 
1995, fourteen years after the veteran separated from 
service.  The first medical record in the file evidencing 
treatment for a bilateral foot rash secondary to an infection 
is dated in December 1997, sixteen years after the veteran 
left service.  

Based upon this evidence, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a left foot disorder, including a left 
foot infection, as there is no probative evidence in the 
record illustrating that the veteran's foot disorder either 
manifested in service or was a preexisting condition that was 
aggravated in service.         

      3.  Service Connection for a Seizure Disorder

The veteran testified at his July 2002 BVA hearing that he 
experienced his first seizure upon his return home after 
separation from service and has continued to experience 
seizures since that time. See July 2002 BVA hearing, p. 10, 
13.  He stated that he sought treatment in either 1981 or 
1982 at the VAMC in Baton Rouge.  Id., p. 12.  He attributed 
his seizure disorder to the stressful experiences he had in 
service.  Id., pgs. 10, 12.  He additionally testified that 
he has never been on any kind of medication for seizures. 
Id., pgs. 13-14.  

The veteran's service medical records and private medical 
records are negative for complaints, treatment or diagnoses 
of seizures, blackouts or a seizure disorder.  

The veteran's VAMC records noted that the veteran reported a 
history of experiencing blackouts and seizures since his 
separation from service.  Specifically, a November 1998 VAMC 
record indicated that the veteran sought treatment for 
cocaine addiction and that he reported at that time having 
seizures after leaving service.  A December 1998 record noted 
that the veteran was reported to be alcohol dependent for 20 
years and cocaine dependent for 1 year.  His medical problems 
were listed as high blood pressure ("HBP") and occasional 
seizures which were described as possible grand mal type.  
The examiner noted that the veteran did not take medication 
for either of these problems.  

A July 1999 VAMC record indicated that the veteran reported 
having "blackouts" since 1981.  He stated that his family 
told him that he had episodes in which he behaved strangely, 
but that he could not recall these episodes.  He stated that 
these episodes occurred at least weekly, but that they 
stopped a few years before the July 1999 visit and started 
again in June 1999.  The record indicated that the veteran 
did not associate these episodes with stress.  However, the 
examiner noted that the episodes had been present since the 
veteran was [using] drugs; and that the veteran had a history 
of using alcohol, cannabis and cocaine.  

The remaining VAMC records are silent as to the veteran's 
reports of experiencing seizures or blackouts.  None of the 
VAMC records show that the veteran ever sought or received 
treatment for seizures or blackouts at the VAMC, nor do they 
reflect that the veteran was diagnosed with seizures or a 
seizure disorder.  

Based upon this evidence, the Board finds that the 
preponderance of evidence is against the veteran's claim of 
entitlement to service connection for seizures, as there is 
no probative evidence in the record illustrating that the 
veteran has a present diagnosis of seizures or a seizure 
disorder, nor is there probative evidence showing that the 
veteran experienced seizures during service or within one 
year following separation from service.  

C.  Conclusion 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for paranoid schizophrenia, a seizure disorder, 
and a left foot disorder, for the reasons discussed above.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as a preponderance of 
the evidence against the veteran's claims, the doctrine is 
not applicable.  See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for paranoid schizophrenia is denied.  

Service connection for a left foot disorder, to include a 
left foot infection, is denied.

Service connection for a seizure disorder, including 
blackouts, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


